internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-130037-03 date date legend taxpayer owner state foreign_country date dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a ruling under sec_301_9100-3 of the procedure and administration regulations granting an extension of time allowing taxpayer to file an election effective date to be treated as a disregarded_entity for federal tax purposes facts according to the information submitted taxpayer is a limited_liability entity formed under the laws of foreign_country taxpayer filed a form_8832 entity classification election electing to be treated as a disregarded_entity later at a date that was more than days after date it was discovered that the form_8832 was improperly filed plr-130037-03 law and application sec_301_7701-2 provides that a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or may elect its classification for federal tax purposes an eligible_entity with a single owner may be classified as either an association_taxable_as_a_corporation or as a disregarded_entity sec_301_7701-3 provides the default status for a foreign eligible_entity that does not file an election sec_301_7701-3 provides that unless the foreign eligible_entity elects otherwise the entity is classified as an association if all members have limited_liability consequently in the absence of a valid election taxpayer is classified as an association under the rules of this section sec_301_7701-3 provides in part that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the service_center designated on the form sec_301_7701-3 provides in part that an election made under sec_301_7701-3 will be effective on the date specified on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 cannot be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed sec_301_7701-3 provides that if an eligible_entity classified as an association elects under sec_301_7701-3 to be disregarded as an entity separate from its owner the following is deemed to occur the association distributes all of its assets and liabilities to its single owner in liquidation of the association sec_301_7701-3 provides that for purposes of sec_301_7701-3 if an election under sec_301_7701-3 is made to change the classification of an entity each person who was an owner on the date that any transactions under sec_301_7701-3 are deemed to occur and who is not an owner at the time the election is filed must also sign the election sec_301_9100-1 permits the commissioner to grant a reasonable extension of time for making certain elections sec_301_9100-3 provides that an extension of time to file certain elections will be granted if the taxpayer is able to establish that it acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-130037-03 conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted an extension of time of days from the date of this letter to file form_8832 effective on date with the philadelphia service_center a copy of this letter should be attached to the election a copy is enclosed for this purpose except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
